Citation Nr: 0409997	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for the veteran's service-
connected amebiasis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from November 1955 to November 
1961.  This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA), San Juan, Puerto Rico regional office (RO). 

The Board ordered further development of the veteran's case in 
February 2003.  The case was then remanded by the Board to the RO 
for further adjudication in July 2003.  Subsequently, a July 2003 
rating action continued the previous denial.


REMAND

The veteran claims he is entitled to a compensable evaluation for 
his service-connected amebiasis.

The Board notes that the veteran indicated in a written 
correspondence dated March 2004 that he has recently undergone 
medical treatment at VAMC San Juan.  The treatment relates to his 
current claim, and the relevant reports of treatment are not 
currently associated with the claims folder.  Recent treatment 
records are likely to be extremely probative of his current 
condition, and any increase in his level of disability.  
Furthermore, VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder and ensure that all 
notification and development action required by the VCAA is fully 
complied with and satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2003), and 
other applicable legal precedent.  

2.  The RO should obtain all of the veteran's outpatient and 
inpatient treatment records, to include pharmacy records, from 
VAMC San Juan, from April 2003 to present.  All records obtained 
should be associated with the claims folder.

3.  Following the above, the RO should accomplish any further 
evidentiary development necessary, and then re-adjudicate the 
veteran's claim for entitlement to a compensable evaluation for 
the veteran's service-connected amebiasis.  If the veteran's claim 
remains denied, a supplemental statement of the case should be 
issued and the veteran provided with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.  



This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  





	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





